
	

115 S3621 IS: To amend the Internal Revenue Code of 1986 to provide for a permanent extension of the lower threshold for the medical expense deduction.
U.S. Senate
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3621
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2018
			Ms. Collins (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for a permanent extension of the lower
			 threshold for the medical expense deduction.
	
	
		1.Permanent extension of reduction in medical expense deduction floor
			(a)Reduction
 (1)In generalSection 213(a) of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 7.5 percent. (2)Conforming amendmentSection 213 of such Code is amended by striking subsection (f).
 (b)Repeal of minimum tax preferenceSection 56(b)(1) of the Internal Revenue Code of 1986 is amended by striking subparagraph (B). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.
			
